Exhibit 10.6 PERSONAL EMPLOYMENT AGREEMENT THIS AGREEMENT is entered into as of the 31 day of October 2013, by and between Win Global Markets Inc. (Israel) Ltd. of 6 Koifman St., Tel Aviv 68012, Israel (the “Company”), and Mr. Shimon Citron, Israeli I.D. number 53553459, of Ovadia 4A, Ramat Gan, Israel (the “Employee”). Each of the Company and the Employee may be referred to herein as a “Party” and collectively as the “Parties”. WHEREAS, The Company wishes to employ the Employee and the Employee wishes to be employed by the Company, under to the terms and conditions hereinafter set forth; NOW, THEREFORE, in consideration of the respective agreements of the Parties contained herein, the Parties agree as follows: 1. Employment 1.1The Company agrees to employ the Employee and the Employee agrees to be employed by the Company on the terms and conditions set out in this Agreement. The Employee shall serve in the position described in Exhibit A attached hereto. The Employee’s duties shall include, but shall not be limited to, the actions, responsibilities and authorities set forth in Exhibit A attached hereto. 1.2The Employee shall perform the duties, undertake the responsibilities and exercise the authority customarily performed, undertaken and exercised by persons acting in the same position as the Employee. The Employee shall comply with the Company’s policies, procedures and directives, as may be updated from time to time. The Employee shall be subordinated and shall report to the Company’s board of directors. 1.3 Excluding periods of vacation and sick leave to which the Employee is entitled or required, the Employee agrees to devote his/her full working time and attention to the business and affairs of the Company and its subsidiaries. During the term of this Agreement, the Employee shall not engage, whether as an employee or otherwise, in any business, commercial or professional activities, whether or not for compensation, including during after work hours, on weekends, or during vacation time, without the prior written consent of the Company. 1.4This Agreement is a personal agreement governing the employment relationship between the Parties hereto. This Agreement and the employment relationships hereunder shall not be subject to any general or special collective employment agreement relating to employees in any trade or position that is the same or similar to the Employee’s position, unless specifically provided herein. 1.5Since the Employee’s position, duties and responsibilities hereunder are in the nature of management duties that demand a special degree of personal loyalty and/or in the nature which does not enable the Company to supervise the Employee’s work and rest hours, the provisions of the Law of Work Hours and Rest 5711 – 1951 shall not apply to the terms of Employee’s employment hereunder. Accordingly, the statutory limitations of such law shall not apply to this Agreement. The Employee shall not be entitled to additional compensation from the Company for working additional hours or working on rest days, as required by the Company. 2.Representations and Warranties of the Employee The Employee represents and undertakes all of the following: 2.1There are no other undertakings or agreements preventing him/her from committing himself/herself in accordance with this Agreement and performing his/her obligations under it. 2.2 To the best of the Employee’s knowledge, the Employee is not currently, nor will he/she by entering into this Agreement be deemed to be, violating any rights of his/her former employer and/or in breach of any of his/her obligations towards his/her former employer. 2.3The Employee shall inform the Company, immediately upon becoming aware of, on every matter in which he/she or his/her immediate family has a personal interest and which might create a conflict of interests with his/her duties under the employment hereunder. 2.4In carrying out the duties under this Agreement, the Employee shall not make any representations or give any guarantees on behalf of the Company, except as expressly and in advance authorized to do so. 2.5The Employee acknowledges and agrees that from time to time he/she may be required by the Company to travel and stay abroad as part of his/her duties towards the Company. 2.6The Employee shall not receive any payment and/or benefit from any third party, directly or indirectly in connection with his/her employment. In the event the Employee breaches this undertaking, without derogating from any of the Company’s right by law or contract, such benefit or payment shall become the sole property of the Company and the Company may set-off the value thereof from any sums due to the Employee. 2.7The Employee undertakes to use the Company’s equipment and facilities only for the purpose of his/her employment. The Employee acknowledges and agrees that the Company is entitled to conduct inspections within the Company’s offices and on the Company’s computers, including inspections of electronic mail transmissions, Internet usage and inspections of their content, for the Company’s relevant needs. For the avoidance of any doubt, it is hereby clarified that all examination’s finding shall be the Company’s sole property. It is further agreed that the Employee’s e-mail box shall be “professional box” designated for use solely for his/her work and not for personal purposes. The Employee acknowledges that the Company may inspect such e-mail box and agrees that such inspection shall not be deemed a violation of the Employee’s privacy and/or other rights. 3. Salary 3.1In consideration for the employment of the Employee with the Company, the Company shall pay the Employee a gross monthly salary as set forth in Exhibit A (the “Salary”). It is agreed that the Salary is comprised of a base compensation and of a global monthly payment payable for overtime working hours (the “Overtime Global Compensation”), as set forth in Exhibit A’. The Salary shall serve as the basis for deductions and contributions of social benefits to which Employee shall be entitled. The Salary shall be payable monthly in arrears, no later than the 9th day of each month. The Company shall deduct from the Salary all the deductions as required under the law. The Company shall be entitled to deduct from any and/or all payments to which the Employee shall be entitled from the Company, any and/or all amounts to which the Company shall be entitled from the Employee. 3.2The Parties confirm that the Employee’s position may require overtime work and work at irregular hours. It is agreed that the Overtime Global Compensation shall be payable to the Employee onaccount of up to the number of overtime working hours as specified in Exhibit A (the “Overtime Quota”), and this regardless of the number of overtime hours actually worked. It is hereby agreed that the Overtime Global Compensation is the full and complete compensation to which the Employee is entitled and/or will be entitled for overtime work and/or work at irregular hours up to the Overtime Quota. The Employee shall not be permitted to work overtime beyond the Overtime Quota unless the direct superior of the Employee shall approve it in advance. 4. Employees Benefits During the term of this Agreement, the Employee shall be entitled to the following benefits: 4.1 Vacation. The Employee shall be entitled to the number of vacation days per year as set forth in Exhibit A (the “Annual Vacation Quota”), to be taken at times subject to the approval of the Company. The Employee may not accrue vacation days in a number exceeding the number of vacation days included in the Annual Vacation Quota. 4.2 Sick Leave; Convalescence Pay. The Employee shall be entitled to paid sick leave, pursuant to the Sick Pay Law 5736 – 1976, in a number per year as set forth in Exhibit A (with unused sick leave days to be accumulated up to the limit set pursuant to applicable law). The Employee shall be entitled to Convalescence Pay (“Dmei Havra’a”) pursuant to applicable law. 4.3 Social Benefits. a. Manager’s Insurance. Commencing as of the “Commencement Date” of the “Managers Insurance” set forth in Exhibit A, the Company shall insure the Employee under an accepted “Manager’s Insurance Scheme” (the “Managers Insurance Scheme”), as follows: (i)the Company shall pay towards compensatory payments for the Employee’s benefit, an amount equal to 5% of the Salary. The Company shall deduct from the Salary an amount equal to 5% of the Salary and pay such amount, on behalf of the Employee, towards compensatory payments for the Employee’s benefit (and by signing this Agreement, the Employee gives his/her consent for such deduction); (ii)the Company shall pay an amount equal to 81/3% of Salary for severance compensation; and (iii)the Company shall pay towards disability insurance an amount equal to the lesser of the following alternatives: (1) 2.5% of the Salary, or (2) the sum which shall provide for a disability allowance equal to seventy five percent (75%) of the Salary. On the date of this Agreement, the Company and the Employee are executing a Severance Pay Addendum pursuant to section 14 of the Severance Pay Law 5723 – 1963 in the form attached as Exhibit B to this Agreement. b. Continuing Education Fund. Commencing as of the “Commencement Date” of the “Education Fund” set forth in Exhibit A, the Company shall contribute toward a continuing education fund (the “Education Fund”) a sum equal to 7.5% of the Salary, provided that the Employee contributes to such Continuing Education Fund an additional sum equal to 2.5% of the Salary. Use of the funds in the Education Fund shall be in accordance with its by-laws. c.it is agreed that the Employee shall bear all the tax imposed under any applicable law with respect to any payment made toward the Managers Insurance Scheme and/or Education Fund which exceeds the maximum amount exempt from tax payment under applicable laws. 4.4 Options. The parent company of the Company, Win Global Markets, Inc. (the “Parent Company”), shall grant to the Employee options to purchase shares of the Parent Company (the “Options”), as shall be resolved by the board of the directors of the Parent Company. 4.5 Other Benefits. The Employee shall be entitled to additional benefits as and to the extent set forth in Exhibit A. 4.6 Expenses Reimbursement. The Company will reimburse the Employee for reasonable expenses borne by the Employee during the discharge of his/her duties hereunder, against valid invoices thereof furnished by the Employee to the Company, all in accordance with the Company’s policy as amended from time to time. 4.7 Any benefit provided by the Company to the Employee under this section 4 and under Exhibit A, shall not be considered as part of the Employee’s salary for purposes of calculating the Employee’s social and other benefits, such as severance payments, redemption of unused vacation days etc., and such social and other benefits shall be calculated only out of the Salary. 4.8The Company shall withhold, or charge the Employee with, all taxes and other compulsory payments as required under applicable law with respect to all payments, benefits and/or other compensation paid to the Employee in connection with the Employee’s employment with the Company. 4.9 The Employee acknowledges that apart from the benefits provided for hereunder and in Exhibit A, the Employee shall not be entitled to any additional benefits and/or payments unless the Parties shall agree otherwise. 5. Term and Termination 5.1This Agreement shall be in effect for an undefined period of time commencing on the date set forth in Exhibit A (the “Commencement Date”), and shall continue until it is terminated pursuant to the terms set forth herein (the “Term”). 5.2Either Party may terminate the employment relationship hereunder at any time, without the obligation to provide any reason, by giving the other party a prior written notice as set forth in Exhibit A (the “Notice Period”). Notwithstanding the foregoing, the Company is entitled to terminate this Agreement with immediate effect upon a written notice to the Employee and to pay the Employee an amount equal to the Salary the Employee is entitled to receive under this Agreement that would have been paid to the Employee during the Notice Period, in lieu of such prior notice. In the event that the Employee shall terminate this Agreement with immediate effect or upon shorter notice than the Notice Period and/or shall not continue working during all the Notice Period, then: (i) the Employee shall not be entitled to receive the Salary and/or any other benefit for the part of the Notice Period during which the Employee did not work for the Company; and (ii) the Employee shall be obligated to pay the Company an amount equal to the Salary that would have been payable to the Employee by the Company for the part of the Notice Period during which the Employee did not work for the Company (and the Company may deduct such amount from any payment due to the Employee by the Company). 5.3During the Notice Period and unless otherwise determined by the Company in a written notice to the Employee, the employment relationship hereunder shall remain in full force and effect, the Employee shall continue discharging and performing all of his/her duties and obligations with Company, and the Employee shall cooperate with the Company and assist the Company with the integration into the Company of the person who will assume the Employee’s responsibilities. 5.4Notwithstanding, the Company may immediately terminate the employment relationship for Cause, without paying the Employee any payment with respect to the term commencing following such termination, and such termination shall be effective as of the time of notice of the same. “Cause” means (a) a material breach of this Agreement (including its Exhibits) by the Employee which has not been rectified within 7 days from a written notice by the Company; (b) the Employee’s engagement in willful misconduct or acting in bad faith with respect to the Company, (c) the Employee’s conviction of a felony involving moral turpitude; or (d) any cause justifying termination or dismissal in circumstances in which the Company can deny the Employee severance payment under applicable law. 5.5Following the termination and/or expiration of the Term, the Employee shall return to the Company all documents, professional literature and equipment belonging to the Company, which may be in his/her possession at such time. 6.Proprietary Information; Assignment of Inventions and Non-Competition 6.1On the date of this Agreement, the Employee executes the Non-Disclosure, Non-Competition and Proprietary Information Undertaking attached as Exhibit C hereto. Without derogating from the provisions of Exhibit C, the Employee undertakes to keep all the terms and conditions of this Agreement in strict confidence. 6.2Due to the nature of the Company’s business in Binary Option Trading, the Employee may be exposed to sensitive and/or confidential financial materials. The Employee understands and undertakes that he/she will not wrongfully or illegally use, in any manner or form, any such financial information for personal gain, whether directly or indirectly or through any proxy or family member. 6.3The Employee acknowledges that, due to the nature of the Company’s business in Binary Option Trading, the Company may require that the Employee shall undergo a polygraph test and/or security checks, as provided in Exhibit D hereto. The Employee agrees to undergo such polygraph test and/or security checks and agrees that any refusal to undergo these test/checks shall be considered as a material breach of the Agreement by the Employee. 7.Miscellaneous 8.1Law and Venue. The validity, construction and performance of this Agreement shall be governed by and interpreted in accordance with the laws of the State of Israel, without giving effect to the principles of conflict of laws thereof. The competent courts of the city of Tel Aviv-Jaffa, Israel shall have exclusive jurisdiction to settle all disputes arising in connection with this Agreement and no other courts shall have any jurisdiction whatsoever in respect of such disputes. 8.2Counterparts and Signatures. This Agreement may be executed in any number of counterparts, each of which shall be deemed an original but all of which together shall constitute one and the same instrument. 8.3Non-Waiver. The waiver, express or implied, by either Party hereto of any rights hereunder or of any failure to perform or of a breach hereof by the other Party hereto shall not constitute or be deemed a waiver of any other right hereunder or any other failure to perform or a breach hereof by the other Party hereto, whether of a similar or dissimilar nature. 8.4Entire Agreement. This Agreement and the Exhibits attached hereto constitute the entire agreement between the Parties with respect to the subject matter hereof and supersedes any prior agreement, written or oral, including the terms of any negotiations in connection with or relating to this Agreement. 8.5Modification of Agreement. No addition or modification of this Agreement shall be effective or binding on either of the Parties hereto unless reduced to writing and executed by the respective duly authorized representatives of each of the Parties hereto. 8.6Notice. Any notices to be given hereunder shall be served on a Party by prepaid registered letter, facsimile or telegram to its address given herein or such other address as may from time to time be notified for this purpose. Any notice given by letter shall be deemed to have been served four days after the time at which it was posted and any notice given by facsimile or telegram shall be deemed to have been served 24 hours after it is dispatched. 8.7Severability. The provisions of this Agreement shall be deemed severable and the invalidity or unenforceability of any provision shall not affect the validity or enforceability of the other provisions hereof. 8.8Notice to Employee. For the purpose of delivering a notice with respect to the employment terms pursuant to the Law of Notice to Employee (Employment Terms), 5762 – 2002, this Agreement shall be considered as complying with the requirements under such Law. IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and year first above written. Win Global Markets Inc. (Israel) Ltd. The Employee By: RON LUBASH Title: DIRECTOR Exhibit A To the Personal Employment Agreement by and between the Company and the Employee 1.
